Bigelow, C. J.
Upon the uncontroverted evidence the court is of opinion that the plaintiff’s intestate was not in the use of due care at the time of the accident which occasioned his death. The defendants had caused to be provided a sufficiently convenient and readily accessible place of egress from the platform on which the intestate stepped upon leaving the train. He could have reached the highway through the passage so provided without going on the track of the railroad. Instead of taking this course, he attempted to pass across the track unnecessarily, at a moment when he knew that the train which he had just left was slowly moving off so as to obstruct his view towards the point from which trains coming from the city approached the station. In consequence of this he did not see the express train, by which he was struck, in time to extricate himself seasonably to avoid collision with it. The track of a railroad, over which frequent trains are passing, is a place of dan ger. A person who goes upon it unnecessarily or without valid *279cause, voluntarily incurs a risk for the consequences of which he cannot hold other persons responsible, certainly not without adequate proof that he took active measures of precaution to guard against accident.
According to the terms of the report, the verdict rendered for the plaintiff must be set aside and an entry made of

Judgment for the defendants.